               Case 5:20-cv-00091-LGW-BWC Document 10 Filed 01/04/21 Page 1 of 2




                           In the United States District Court
                           For the Southern District of Georgia
                                   Waycross Division
              FREDDIE LEWIS IRVIN,                      *
                                                        *
                            Plaintiff,                  *      CIVIL ACTION NO.: 5:20-cv-91
                                                        *
                      v.                                *
                                                        *
              JEFF COLEMAN, et al.,                     *
                                                        *
                            Defendants.                 *


                                                   ORDER

                   Before the Court are Plaintiff’s Objections to the

              Magistrate Judge’s Report and Recommendation dated November 30,

              2020.     Dkt No. 9.        In the Report, the Magistrate Judge

              recommended the Court dismiss Plaintiff’s claims for monetary

              damages against Defendants in their official capacities but

              allowed Plaintiff to proceed with his Eighth Amendment and First

              Amendment claims against Defendants in their individual

              capacities.      Dkt. No. 7, p. 1.       In his Objections to the Report,

              Plaintiff asserts the Magistrate Judge mis-cited his Complaint.

              Dkt. No. 9, pp. 1–2.          Upon review, it appears the Magistrate

              Judge’s citations are correct.           Plaintiff is advised the

              Magistrate Judge cited the page number, rather than paragraph or




AO 72A
(Rev. 8/82)
               Case 5:20-cv-00091-LGW-BWC Document 10 Filed 01/04/21 Page 2 of 2



              section number, in his Report.     Plaintiff’s Objections are

              irrelevant and, thus, OVERRULED.

                        After an independent and de novo review of the entire

              record, the Court CONCURS with the Magistrate Judge’s Report and

              Recommendation, ADOPTS the Report and Recommendation as the

              opinion of the Court, and OVERRULES Plaintiff’s Objections.          The

              Court DISMISSES Plaintiff’s official capacity claims against

              Defendants for monetary damages.       Plaintiff’s retaliation claims

              against Defendants Coleman, Wicker, Johnson, Caldwell, Gibbons,

              and Wright and Plaintiff’s Eighth Amendment deliberate

              indifference claim against Defendants Coleman, Wicker, Johnson,

              Caldwell, Gibbons, and Wright remain pending.       Dkt. No. 8.

                   SO ORDERED, this 4th day of January, 2021.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 2
AO 72A
(Rev. 8/82)
